DETAILED ACTION
This Office action is in response to the request for continued examination filed on February 3rd, 2021.  Claims 21-25, 28-34, and 37-44 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 28-34, and 37-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claims describe a configuration including an inspection portal with four walls, a ceiling, and base, all “positioned within” a box.  However, the inspection portal of the original disclosure includes the box itself as its walls.  This is made clear in the specification (‘Figures 9A and 9B illustrate an embodiment of a container 905, encasing an inspection system, which has fold-down outer walls 910 and a vertically extendable ceiling 915. As shown in Figure 9B, once the container 905 is deployed at a surveillance site on four legs 930, ceiling 915 is vertically extended and outer walls 910 (referenced in Figure 9A) are folded downwards to form a ramp 935 to enable a target vehicle, such as a car, to be driven onto ramp 935 and through the container 905.’ p. 17, lines 7-12).  That the “container” is the same as the “box” is shown in the specification as well (‘Figure 1 is a block diagram showing an exemplary inspection system encased in a box, in accordance with an embodiment of the present specification. In various embodiments, the inspection system 102 is encased in a container, such as a box 104, having four sides, a floor and ceiling,’ p. 9, lines 19-22) 
No embodiment is disclosed which includes a portal including walls, ceiling, and base, all positioned within a box.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 33, the claim requires that multi-view scan images are generated ‘in the second configuration and not in the second configuration.’  Obviously, these limitations are at odds.  It will be assumed applicant intended ‘and not in the *first* configuration.’
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 31-32, 34, and 41-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/00177134 (Tay) in view of US 2009/0290757 (Mian et al.).
Regarding claim 21, Tay discloses an inspection system for screening an object under inspection, wherein the object is positioned in a vehicle (‘The invention is generally related to a portable inspection apparatus for placement in an inspection area and for inspection of vehicles passing through the inspection area.’ abstract), comprising: an inspection portal, wherein the inspection portal is defined by a right wall, a left wall, a front wall, and a back wall (fig. 8, elements 92 & 97), a ceiling (fig. 8, element 99), and a base (The apparatus 90 may include a plurality of beam members 96 arranged to pivot relative the surface between a stowed position and a 
Tay does not disclose an automated number plate capture system configured to generate a vehicle identification number from a number plate of the vehicle under inspection, or a workstation configured to receive the generated scan data and the automated number plate data, to analyze the generated scan data and the automated number plate data and to produce a threat report of the object under inspection.  Mian et al. discloses an inspection system for screening an object under inspection, wherein the object is positioned in a vehicle, comprising: an automated number plate capture system for generating a vehicle identification number from a number plate of the vehicle under inspection (‘The vehicle identification data can comprise, for example, data that is 
Neither Tay nor Main et al. disclose a box, where the inspection portal is adapted to be positioned within the box in the first configuration, and the workstation adapted to be positioned within the box and receive and analyze the data while operating in the box.  However, boxes are common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of Tay in view of Mian et al. to include a box to protect the inspection portal when not in use and further to make transportation easier by combining the portal and workstation in a single portal item.  It would have been obvious to operate the workstation inside the box so that the workstation would not need to be removed from 
Regarding claim 22, Tay in view of Mian et al. disclose the inspection system of claim 21, wherein said inspection system is adapted to be moved, but not operated, when in the first configuration (‘the portable inspection apparatus in a stowed position is transported to the inspection site.’ P 111).
Regarding claim 23, Tay in view of Mian et al. disclose the inspection system of claim 21, wherein said inspection system is adapted to be operated, but not moved, when in the second configuration (‘a deployed position (as shown in FIGS. 1A and 1B) in which the ramp 35 extends away from the base for allowing a vehicle to pass over the ramp 35 and the base through the inspection field.’ P 75).
Regarding claim 24, Tay in view of Mian et al. disclose the inspection system of claim 21, wherein the at least one radiation source and the at least one detector array are configured to generate scan information about the object under inspection in the second configuration and not in the first configuration (‘an image of the vehicle being inspected’ P 129).
Regarding claim 31, Tay discloses a method of deploying an inspection system for screening an object under inspection, wherein the object is positioned in a vehicle, wherein the inspection system comprises (‘The invention is generally related to a portable inspection apparatus for placement in an inspection area and for inspection of vehicles passing through the inspection area.’ abstract), an inspection portal, wherein the inspection portal is defined by a right wall, a left wall, a front wall, a back wall, a 
Tay does not disclose at least one automated number plate capture system configured to generate automated number plate data from a number plate of the vehicle.  Tay also does not disclose transmitting generated scan data and automated number plate data corresponding to the vehicle to a workstation adapted to analyze the scan data and automated number plate data to produce a threat report of the vehicle.  Mian et al. discloses a method of deploying an inspection system wherein at least one automated number plate capture system is configured to generate automated number plate data from a number plate of the vehicle (‘The vehicle identification data can comprise, for example, data that is capable of uniquely identifying vehicle 2 from other vehicles, such as a license plate state/number, … To this extent, vehicle sensor 12 and/or sensing assembly 14 can include one or more components for acquiring the vehicle identification data using any solution, e.g., imaging device(s), radio frequency identification (RFID) tag reader(s), and/or the like.’ P 55).  Mian et al. further discloses transmitting generated scan data and automated number plate data corresponding to the vehicle to a workstation adapted to analyze the scan data and automated number plate data to produce a threat report of the vehicle (fig. 7, steps 109-111, wherein ‘For 
Neither Tay nor Main et al. disclose a box, where the inspection portal is adapted to be positioned within the box in the first configuration, and the workstation adapted to be positioned within the box and receive and analyze the data while operating in the box.  However, boxes are common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of Tay in view of Mian et al. to include a box to protect the inspection portal when not in use and further to make transportation easier by combining the portal and workstation in a single portal item.  It would have been obvious to operate the workstation inside the box so that the workstation would not need to be removed from the box when the portal is deployed, simplifying operation and transportation.  Operating the workstation from within the box would also protect the workstation from weather or other environmental hazards.
Regarding claim 32, Tay in view of Mian et al. disclose the method of claim 31, further comprising generating scan information of the object under inspection using the at least one radiation source and the at least one detector array, in the second configuration and not in the first configuration (‘an image of the vehicle being inspected’ P 129).
Regarding claim 34, Tay in view of Mian et al. disclose the method of claim 31, comprising conveying the object under inspection over the ramp and through the inspection system in the second configuration (‘vehicles passing through the inspection area’ abstract).
Regarding claim 41, Tay in view of Mian et al. disclose the inspection system of claim 21 further comprising a mechanism configured to adjust the field of view of the radiation source by adjusting the height of the ceiling (fig. 14, element 198, ‘hand crank 198 is attached to the pinion 194 such that rotating the hand crank 198 rotates the pinion 194 to enable an operator to raise or lower the top section 195 of the support structure 191 to the desired height.’ P 120).
The claimed invention differs from Tay in using a switch rather than a hand crank.  Switches are very well known in the art and Tay even discloses controlling aspects of the system via switch (‘The input terminal may be a handheld remote control 107 with selectable switches which can activate movement of the ramp 92 and the support structure 91 separately’ P 96).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute a switch for the handcrank of Tay because switches are easier to operate and can be operated remotely, such as from a control room.
Regarding claim 43, Tay in view of Mian et al. disclose the method of claim 31 wherein the inspection system further comprises a mechanism configured to adjust the field of view of the radiation source by adjusting the height of the ceiling (fig. 14, element 198, ‘hand crank 198 is attached to the pinion 194 such that rotating the hand 
The claimed invention differs from Tay in using a switch rather than a hand crank.  Switches are very well known in the art and Tay even discloses controlling aspects of the system via switch (‘The input terminal may be a handheld remote control 107 with selectable switches which can activate movement of the ramp 92 and the support structure 91 separately’ P 96).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute a switch for the handcrank of Tay because switches are easier to operate and can be operated remotely, such as from a control room.
Claims 25, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tay in view of Mian et al. as applied to claims 21 & 31 above and further in view of US 5,065,418 (Bermbach et al.).
Regarding claim 25, Bermbach et al. disclose an inspection system wherein the at least one radiation source and the at least one detector array are configured to generate multi-view scan images of the object under inspection (‘While the container or vehicle 5 is traversing the regions 29 or 30, or thereafter, the computer 24 calculates a complete radiation silhouette of the container or vehicle 5 from the signals of the radiation detectors 13 and 17.’ col. 4, lines 24-28). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the inspection system of Tay to include the multi-views of Bermbach et al. so that objects that are difficult to identify in one view can be inspected in the other view(s).
Regarding claim 33, see analysis with respect to claim 25.
Regarding claim 40, Bermbach et al. discloses a method of deploying an inspection system wherein the at least one detector array comprises transmission detectors (‘an apparatus having a radiation detector which receives radiation which has penetrated the article being inspected, and a computer following the radiation detector for calculating an image of the transiiluminated article using the signals from the radiation detector’ col. 1, lines 45-49). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the transmission detectors of Bermbach et al. for the unspecified detectors of Tay because transmission X-ray detectors are better able to image the inner portions of the object being inspected.
Claims 28, 29, 37, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tay in view of Mian et al. as applied to claims 21 & 31 above and further in view of US 2011/0222733 (Smith).
Regarding claim 28, Smith discloses an inspection system wherein the at least one radiation source is configured to transmit dual energy X-rays (‘Dual energy operation is achieved by operating an x-ray source at a constant potential of 100KV to 50KV, and alternately switching between two beam filters.’ abstract). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the inspection system of Tay to include the dual energy X-ray source of Smith so that the effect of the vehicle itself can be removed from the scan (‘These detected signals are processed by a digital computer to create a steel suppressed image through logarithmic subtraction. The intensity of the x-ray beam is adjusted as the reciprocal of the measured automobile speed, thereby achieving a consistent radiation level regardless of the automobile motion. Accordingly, this 
Regarding claim 29, Tay in view of Mian et al. discloses the inspection system of claim 21, wherein the at least one radiation source is configured as an X-ray source (‘For example, the emitter of the inspection field generator may be an x-ray source’ P 129). Tay does not disclose whether the X-ray source is configured as a low energy tube source with energies in the range of 60keV to 450keV. Smith discloses an inspection system wherein the at least one radiation source is configured as a low energy X-ray tube source with energies in the range of 60keV to 450keV (The x-ray source 110 is of conventional construction, such as having a fixed anode, a 1.651 mm X 1.651 mm focal spot, and operating at about 120 KV and 2 ma. As known in the art, an x-ray tube operating at a selected KV results in an internal electron energy that is numerically the same. For example, it is equivalent to state that an x-ray tube operates at 120 KV, and that it operates with an electron energy of 120 keV.’ P 18). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the low energy tube source of Smith for the X-ray source of Tay because low energies are less damaging to organic matter and therefore safer, but the energy must also be high enough to penetrate the vehicle itself, as stated in Tay (‘Since automobile inspection requires penetration of at least 5 mm of iron, the energy of the low-energy x-ray beam must be above about 70 keV to be functional.’ P 31).
 Regarding claims 37-38, see analysis for claims 28-29.
Regarding claim 40, Smith discloses a method of deploying an inspection system wherein the at least one detector array comprises transmission detectors (The present .
Claims 29-30 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tay in view of Mian et al. as applied to claims 21 & 31 above and further in view of US 2011/0064192 (Morton et al.).
Regarding claim 29, Tay in view of Mian et al. discloses the inspection system of claim 21, wherein the at least one radiation source is configured as an X-ray source (‘For example, the emitter of the inspection field generator may be an x-ray source’ P 129). Tay does not disclose whether the X-ray source is configured as a low energy tube source with energies in the range of 60keV to 450keV. Morton et al. discloses an inspection system wherein the at least one radiation source is configured as a low energy X-ray tube source with energies in the range of 60keV to 450keV (‘In another embodiment, the second X-ray source is a low energy source having an energy ranging from 60 kVp to 250 kVp.’ P 24, wherein ‘In one embodiment, at lower energies, a standard X-ray tube source is employed.’ P 72). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the low energy tube source of Smith for the X-ray source of Tay because low energies are less damaging to organic matter and therefore safer.
Regarding claim 30, Morton et al. discloses an inspection system wherein the at least one detector array comprises backscatter detectors (The present invention provides a four-sided scanning system for vehicles that uses a combination of backscatter and transmission based X-ray imaging to achieve material discrimination.’ abstract). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the backscatter detectors of Cason for the unspecified detectors of Tay because backscatter detectors can discriminate between different materials, which transmission detection cannot.
Regarding claims 38-39, see analysis for claims 29-30.
Allowable Subject Matter
Claims 42 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the claims also be rewritten to overcome the written description rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the system/method of claim 21/31 further comprising automatically adjusting the field of view of the radiation source based on an image of an approaching inspection target.
The closest prior arts of record are US 2013/00177134 (Tay), US 2010/0020927 (Gilevich et al.), and US 2009/0290757 (Mian et al.).
Tay et discloses most of the parent claim, but does not disclose automatically adjusting the field of view of the radiation source based on an image of an approaching inspection target.  Gilevich et al. discloses an x-ray inspection system and method where the field of view of a radiation source is adjusted based on the height of the .
Response to Arguments
Applicant's arguments filed November 24th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Tay does not disclose an inspection system encased in a container, where the container may be transported to a surveillance site.  As examiner has pointed above, the container/box of the instant invention is made up of the walls, ceiling, and base of the inspection portal itself, and in this sense Tay does disclose a container, since it has these features.  Examiner agrees that Tay does not disclose a separate container or box within which the portal walls, ceiling, and base can be enclosed (neither does applicant’s disclosure), but that it would have been obvious to include one as a means of protection and/or transportation.
Applicant argues that Tay does not disclose that the inspection system may operate from within the container or may be taken outside the container for operation.  This feature is not claimed, as it is only claimed that the workstation operate within the 
Applicant argues that examiner has equated computer 108 disclosed by Tay to the applicant’s workstation, but this in incorrect because Tay only controls the movement of the ramp and not for analyzing the scan data.  Examiner admits this in the rejection, and relies on Mian et al. to disclose a workstation for analysis.
Applicant argues that Tay does not disclose a workstation which remains inside the container in which the portable inspection system is transported, wherein the workstation is configured to receive the generated scan data and automated number plate data.  Examiner agrees, but argues it is obvious to leave the workstation inside the container during operation both to remove the need for additional set-up and break-down steps and to provide protection to the workstation from the environment outside the box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881